DETAILED ACTION

Applicants’ response filed 5/17/2022 has been considered. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are allowed. 
Prior rejections are withdrawn in view of amendments, remarks and search. 
Application is allowed. 

Reasons for Allowance
Claims 1-20 are allowed. The following is an examiner’s statement of reasons for allowance:
The claims of the present application are directed towards processing syndromes bits that correspond to a ancilla qubits that are entangled with multiple neighboring data qubits. The ancilla qubit providing a quantum state information about each of the multiple neighboring data qubits. Each of the syndrome bits having one of two states, wherein the first state indicates a non-detection of a fault at a circuit detection location. Whereas the second state indicates at least one fault and each fault having a fault location corresponding to an unknown one of the multiple neighboring qubits. A fault decoder is used to identify a set of fault locations that explain the syndrome received from the measurement circuit, each fault in the set of fault locations identifying a location when the fault occurred. The set of fault locations collectively satisfying a fault isolation threshold restricting a proximity between each pair of fault locations in the set. These concepts are not taught or fairly suggested by the prior arts of record as detailed in independent claims 1, 11 and 19. Therefore claims 1, 11 and 19 are allowed. Respective dependent claims 2-10, 12-18 and 20 further limit parent claims and are allowed at least based on dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUJTABA M CHAUDRY whose telephone number is (571)272-3817. The examiner can normally be reached Monday-Friday 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert DeCady can be reached on 571-272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MUJTABA M. CHAUDRY
Primary Examiner
Art Unit 2112



/MUJTABA M CHAUDRY/Primary Examiner, Art Unit 2112